Exhibit 10.16
RESTRICTED STOCK AWARD AGREEMENT
NORTHFIELD BANCORP, INC. 2008 EQUITY INCENTIVE PLAN
          This Agreement is provided to                                         
(“Participant” or “You”) by Northfield Bancorp, Inc. (the “Company”) as of
January 30, 2009 (the “Grant Date”), the date the Committee appointed by the
Board of Directors of the Company awarded the Participant a Restricted Stock
Award pursuant to the Northfield Bancorp, Inc. 2008 Equity Incentive Plan (the
“2008 Plan”), subject to the terms and conditions of the 2008 Plan. Capitalized
terms used in this Agreement and not otherwise defined, have the meanings
assigned to such terms in the 2008 Plan. The holder of this Restricted Stock
Award hereby accepts such award subject to all the terms and provisions of the
2008 Plan, and should refer to the 2008 Plan for all terms and provisions of
this Restricted Stock Award.

1.   Grant Date. January 30, 2009 (“Grant Date”).   2.   Number of Shares of
Stock Subject to Awards. ###27,750### shares of Stock (“Shares”), subject to
adjustment as may be necessary pursuant to Article 3 of the 2008 Plan.   3.  
Vesting Schedule. The restrictions imposed under Section 4 hereof will expire as
to the following shares awarded hereunder, on the respective vesting dates
(“Vesting Date”); provided that the Participant is still employed by or in
service with the Company or any Subsidiary on the respective Vesting Dates and
no event, as described in the 2008 Plan, has occurred that would result in the
Vesting Dates being accelerated:

      Number of Shares Vesting   Vesting Date ###5,550###   January 30, 2010
###5,550###   January 30, 2011 ###5,550###   January 30, 2012 ###5,550###  
January 30, 2013 ###5,550###   January 30, 2014

4.   Restrictions. The unvested Shares underlying your Restricted Stock Award
are subject to the following restrictions until they vest, expire or terminate
(the “Restricted Period”).

  (a)   Restricted Stock is subject to the vesting schedule in Section 3 of this
Agreement.     (b)   Restricted Stock may not be sold, transferred, exchanged,
pledged, hypothecated, assigned or otherwise encumbered.     (c)   If your
employment or service with the Company or any Subsidiary terminates for any
reason other than as set forth in the 2008 Plan, then You will forfeit all of
your rights, title and interest in and to the unvested Restricted Stock
(including any accumulated dividends) as of the date of termination, and the
unvested Restricted Stock, and accumulated dividends thereon, shall revert to
the Company under the terms of the 2008 Plan.

5.   Delivery of Shares. Once the Shares are vested (see vesting schedule), the
Shares (and accumulated dividends) will be distributed in accordance with your
instructions. Delivery of the Shares will comply with all applicable laws
(including federal securities laws), and the applicable requirements of any
securities exchange. Issuance of the Shares may be made on a non-certificated
basis, to the extent not prohibited by applicable law or applicable rules of the
applicable stock exchange.   6.   Voting and Dividend Rights. As beneficial
owner of the Shares of Restricted Stock, You have full voting rights with
respect to the Shares during and after the Restricted Period. Cash dividends
declared

 



--------------------------------------------------------------------------------



 



    on your Shares will be held by the Company during the Restricted Period and
will be paid to You as soon as practicable, but no later than two and one-half
months after the Vesting Date of each share to which a dividend relates. No
earnings will accrue on declared but unpaid cash dividends on unvested
Restricted Stock. Stock dividends will vest and be earned at the same time and
in the same manner as the Share on which the stock dividends are paid. If You
forfeit your rights under this Agreement, You will no longer have any rights as
a stockholder with respect to the unvested Restricted Stock and You will forfeit
all dividends on such unvested Restricted Stock.   7.   Payment of Taxes. You
may make an election to be taxed upon your Restricted Stock Award under Section
83(b) of the Code (“83(b) Election”) within 30 days of the Grant Date. If You
make an 83(b) Election, You will be responsible for remitting an amount to the
Company sufficient to pay all applicable withholding taxes. If You do not make
an 83(b) Election, upon vesting of the Restricted Stock Award the Committee is
entitled to require as a condition of delivery: (i) that You remit an amount
sufficient to satisfy any and all federal, state and local (if any) tax
withholding requirements and employment taxes (e.g., FICA and FUTA); (ii) that
the withholding of such sums come from compensation otherwise due to You or from
Shares due to You under the 2008 Plan; or (iii) any combination of the
foregoing. Alternatively, employees may request the Company to withhold a number
of shares sufficient to satisfy the minimum tax withholding. Any withholding
shall comply with Rule 16b-3 or any amendments or successive rules. Directors
who are not employees of the Company are self-employed and not subject to tax
withholding.   8.   Plan Controls. The terms contained in the 2008 Plan are
incorporated into and made a part of this Agreement, and this Agreement shall be
governed by and construed in accordance with the 2008 Plan. In the event of any
actual or alleged conflict between the provisions of the 2008 Plan and the
provisions of this Agreement, the provisions of the 2008 Plan will control.   9.
  Notice. Notices and communications under this Agreement must be in writing and
delivered in the manner set forth in Section 7.16 of the Plan. Notices to the
Company must be addressed to:

Northfield Bancorp, Inc.
581 Main Street, Suite 810
Woodbridge, New Jersey 07095
Attn: Director of Human Resources

  With a copy to:   Northfield Bank
581 Main Street, Suite 810
Woodbridge, New Jersey 07095
Attn: Director of Human Resources

or any other address designated by the Company in a written notice to you.
Notices to You will be directed to your address as then currently on file with
the Company, or at any other address that You provide in a written notice to the
Company.
          IN WITNESS WHEREOF, Northfield Bancorp, Inc., acting by and through
the Board of Directors, has caused this Agreement to be executed as of the Grant
Date set forth above.

            NORTHFIELD BANCORP, INC.
      By:           On behalf of the Board of Directors             

Accepted by Participant:
                                                                    
Date:                                           

2



--------------------------------------------------------------------------------



 



Schedule
The above form of Restricted Stock Award Agreement was signed by all of the
Directors (excluding John W. Alexander, Chairman, and Chief Executive Officer,
who entered into a separate Restricted Stock Award Agreement) of Northfield
Bancorp, Inc. which consists of the following persons: Stanley A. Applebaum;
John R. Bowen; Annette Catino; Gil Chapman; John P, Connors, Jr.; John J.
DePierro; Susan Lamberti; Albert J. Regen, Patrick E. Scura, Jr.

3